Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office action is in response to Applicant's communication filed March 08, 2022 in response to the Office action dated December 09, 2021. 
Claims 1-15 were previously cancelled.  Claims 17-19 and 27-31 are cancelled. Claims 16, 20-24, 26, and 32 have been amended.  Claims 16, 20-26, 32-33 are pending.
Allowable Subject Matter
Claims 16, 20-26, 32-33 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches an apparatus and method for managing data in nonvolatile memory using FTL table allocating and deallocating logical address but fails to teach the combination including the limitations of the claimed invention. Specifically, the claimed feature of “………….updating, according to the one or more addresses, the deallocation table maintained by the CPU, so that the one or more addresses are recorded as "deallocated" in the deallocation table, updating, by a CPU, according to the received deallocation command, a check mark maintained by the CPU, wherein the check mark indicates whether at least one entry in the deallocation table is marked with "deallocated"; updating, by the CPU, according to the address range indicated by the deallocation command, table items of an FTL table, wherein the FTL table records a physical 
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Applicant’s arguments filed 3/8/22 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/             Primary Examiner, Art Unit 2135